DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/23/2020, 8/30/2019, and 1/25/2019 are being considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a force detector arranged on the housing  …and a rotation driving mechanism which is housed in the housing, and rotates the rotary body around the rotation axis in the state in which the housing is attached to the finger, according to detection of a force having a component in the specified direction by the force detector” in claim 1
“a rotation driving mechanism which is housed in the housing, and rotates the rotary body around the rotation axis in the state in which the housing is attached to the finger” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

When looking to the specification, the “force detector” is described to be a switch (Page 7 of Specification).  For Examination purposes, the force detector is to be interpreted as a switch or equivalents thereof.
When looking to the specification, the “rotation mechanism” is described as an “electric motor, but the rotation driving mechanism 13 is not limited to this, and may be a rotating spring or the like that rotates when the force detector 12 is pressed” (Page 11 of Specification).  For Examination purposes, this is the structure to be interpreted for the rotational mechanism, or equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler (DE102016011708B3).
Regarding claim 1, Adler discloses a finger tool comprising: 
a housing (Item 10, 12, and 13 “glove body”); 
a force detector (Item 14) arranged on the housing such that, in a state in which the housing is adapted to be attached to a finger of a hand of a person, the force detector is in contact with the finger (Figures 1-3); 
a rotary body (Item 5) provided in the housing and having a rotation axis parallel to a specified direction (the rotational axis is parallel with the end of the user’s finger); and 

 “Adapted to be attached” is for relative/sizing purposes only. This is relevant to all claims describing sizing/positioning and the correlation to a finger.
Regarding claim 2, Adler discloses the finger tool according to claim 1, wherein the housing has an attachment section configured to attach the housing to the finger, on a more proximal end side than a first joint of the finger on a distal end side (Item 13 is a strap that connects toward the palm section of the hand; see Annotated figure 2.)

    PNG
    media_image1.png
    300
    331
    media_image1.png
    Greyscale

Annotated Figure 2
Regarding claim 3, Adler discloses the finger tool according to claim 2, wherein the force detector is arranged on the housing such that the force detector is in contact with a finger underside on a more distal end side than the first joint of the finger (Figure 3 shows Item 14 on the distal end and wraps around the finger).  
Regarding claim 4, Adler discloses the finger tool according to claim 2, wherein the housing comprises: 
a first section having a top surface against which a finger underside of the finger abuts when the housing is attached to the finger; and 
a second section connected to a side of the first section and housing the rotation driving mechanism (Annotated Figure 3; the first and second portions are part of the glove; Lines 43-44).  

    PNG
    media_image2.png
    278
    366
    media_image2.png
    Greyscale

Annotated Figure 3
Regarding claim 5, Adler discloses the finger tool according to claim 2, wherein 
the housing has a lateral width corresponding to a width of one finger (Figure 1 shows a width capable of receiving a finger therein), and- 13 – 
the rotation driving mechanism and a power supply of the rotation driving mechanism are housed in the housing on a press direction side of the finger (the claims have not defined what a “press direction” is.  Therefore, it can be any direction since the battery and motor (Items 1 and 2) are on top of the hand,  and Item 9, which controls direction of rotation, is on top of the hand, the Examiner to conclude the top side is the press side where all the components are located.  Further the hand is capable of reaching numerous positions and rotational angles which could make the tip of the finger and the top of the hand face in similar directions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723